[Cite as State v. Cobb, 2013-Ohio-2390.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :      CASE NO. CA2012-07-132

                                                 :             DECISION
  - vs -                                                        6/10/2013
                                                 :

ANTHONY COBB,                                    :

        Defendant-Appellant.                     :



    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2012-03-0323



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-appellee

Fred S. Miller, Baden & Jones Building, 246 High Street, Hamilton, Ohio 45011, for
defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, and upon the brief filed by

appellant's counsel, oral argument having been waived.

        {¶ 2} Counsel for defendant-appellant, Anthony Cobb, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)
                                                                  Butler CA2012-07-132

indicates that a careful review of the record from the proceedings below fails to disclose

any errors by the trial court prejudicial to the rights of appellant upon which an

assignment of error may be predicated; (2) lists two potential errors "that might arguably

support the appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review

the record independently to determine whether the proceedings are free from prejudicial

error and without infringement of appellant's constitutional rights; (4) requests

permission to withdraw as counsel for appellant on the basis that the appeal is wholly

frivolous; and (5) certifies that a copy of both the brief and motion to withdraw have been

served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find one error

prejudicial to appellant's rights in the proceedings in the trial court. The trial court's

sentencing entry ordered appellant to pay court costs. In State v. Smith, 131 Ohio St. 3d
297, 2012-Ohio-781, the Ohio Supreme Court held that when imposing costs, R.C.

2947.23(A)(1) requires a trial court to notify the a defendant that he may be ordered to

perform community service if he fails to pay costs. This notification is mandatory and

must be provided at the time of sentencing. Id. at ¶ 10; State v. Weathers, 12th Dist.

App. No. CA2012-02-036, at ¶ 19. There is no such notification in the record before us.

       {¶ 4} Under such circumstances, Anders would seemingly dictate that we now

appoint new counsel to brief and argue this issue. However, we find that the total

absence in the record of any advisement in compliance with R.C. 2947.23(A)(1)

constitutes plain error which we may take immediate action to remedy. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346 (1988).

       {¶ 5} In all other respects, our examination of the record discloses no other


                                            -2-
                                                                    Butler CA2012-07-132

errors prejudicial to appellant's rights in the proceedings in the trial court.

       {¶ 6} Therefore, it is the order of the court that the motion of counsel for

appellant requesting to withdraw as counsel is granted, and that portion of appellant's

sentence ordering him to pay court costs is hereby reversed and the matter remanded

for the proper imposition of court costs in accordance with R.C. 2947.23(A)(1). See

Weathers at ¶ 25.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                             -3-